EXHIBIT 10.2 CONTRACT AGREEMENT Appointment of Production Services March 5th, 2010 This Contractual Agreement is executed on March 5, 2010 between Moving Box Entertainment, LLC.With offices located at 222 E. Jones Ave., Wake Forest, NC27587, herein referred to as “MBE” and Uptone Pictures Inc.with offices located at 222 E. Jones Ave., Wake Forest, NC27587 herein referred to as “UP”.This is the appointment of Uptone Pictures by Moving Box Entertainment, LLC to be the production company for the motion picture entitled: A BOX FOR ROB. CONTRACT AGREEMENT: MBEagrees to appoint UP to be the production company motion picture “ A BOX FOR ROB”. GENERAL TERMS: MBE AGREES TO: 1) Provide the cash resources based on budget for the production for the production of the film A BOX FOR ROB, which amount is $264,200. 2)
